Title: To Benjamin Franklin from Thomas Jefferson, 5 October 1781
From: Jefferson, Thomas
To: Franklin, Benjamin


Dear Sir
Virginia Oct. 5. 1781.
The bearer hereof Colo James Monroe who served some time as an officer in the American army and as such distinguished himself in the affair of Princetown as well as on other occasions, having resumed his studies, comes to Europe to complete them. Being a citizen of this state, of abilities, merit & fortune, and my particular friend, I take the liberty of making him known to you, that should any circumstances render your patronage & protection as necessary as they would be always agreeable to him, you may be assured they are bestowed on one fully worthy of them.
He will be able to give you a particular detail of American affairs and especially of the prospect we have thro’ the aid of our father of France, of making captives of Ld. Cornwallis & his army, of the recovery of Georgia & South Carolina, and the possibility that Charles town itself will be opened to us.
I have the honour to be with the most profound respect & esteem Your Excellency’s Most obedient & most humble servt
Th: Jefferson
His Excellency Benjamin Franklin
